DYKMAN, J.
This is an appeal from an order denying a motion to set aside the service of the summons in this action. The summons was sent to the superintendent of the insurance department at Albany, and he gave an admission of due service of the same, in pursuance of a power of attorney which had been executed to him for that purpose, under the provisions of the statute requiring the same. Our conclusion is that the service was valid and sufficient, and the order should be affirmed, with $10 costs and disbursements. All concur.